      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )       Criminal No. 4:19-cr-237
                                             )
v.                                           )
                                             )
JEFFREY SCOTT DWOREK,                        )       DEFENDANT’S SENTENCING
                                             )       MEMORANDUM
               Defendant.                    )


                                       INTRODUCTION

       On December 18, 2019, the government obtained a ten-count indictment charging the

defendant, Jeffrey Scott Dworek, with acts of mail fraud on specific dates in 2015, 2016, and the

beginning of 2017, in violation of 18 U.S.C. § 1341. On July 10, 2020, Mr. Dworek formally

accepted responsibility by pleading guilty to count one, which alleged mail fraud on January 30,

2015, pursuant to a written plea agreement. The agreement calls for dismissal of the remaining

counts at the time of sentencing, stipulates that the loss amount under the advisory sentencing

guidelines exceeds $550,000, stipulates that an abuse of position of trust enhancement under the

advisory sentencing guidelines should apply, and agrees that restitution should be ordered for all

relevant conduct related to the offense. The Court accepted his guilty plea on July 28, 2020.

       The presentence report drafter determined that Mr. Dworek’s base offense level under the

advisory sentencing guidelines is 7. (PSR ¶34). Because the loss amount under the guidelines

exceeded $1,500,000 but is less than $3,500,000, sixteen additional levels were added. (PSR

¶35). Because the offense involved sophisticated means, two additional levels were added. (PSR

¶36). Because Mr. Dworek abused a position of trust in a manner that significantly facilitated
      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 2 of 11




commission of the offense, two more levels were added. (PSR ¶38). After applying a three-level

reduction for acceptance of responsibility (PSR ¶¶42, 43), and calculating his criminal history

category as II (PSR ¶50), the presentence report drafter found a total offense level of 24, and an

advisory sentencing guideline range of 57 to 71 months of imprisonment. (PSR ¶91). The parties

agree and recommend that restitution in the amount of $1,628,913.00 should be imposed. The

remaining only issue before the Court is what sentence is “sufficient, but not greater than

necessary” under the 18 U.S.C. § 3553(a) factors in this case.

                                          ARGUMENT

       In 1996, Jeffrey Dworek started working for the Metro Waste Authority (MWA) as the

Director of Operations. (PSR ¶13). MWA is an independent government agency responsible for

solid waste collection and disposal for the metro Des Moines area. (PSR ¶12). It is managed by

an Executive Director, and governed by a Board of Directors that consists of one elected official

from each of sixteen communities that are part of the MWA. Id. As Director of Operations, Mr.

Dworek was responsible for reviewing and signing off on vendor invoices to be paid out by

MWA. (PSR ¶13).

       In the summer of 2012, Mr. Dworek began submitting fraudulent invoices to MWA for

payment. He created a South Dakota corporation called Britad, and had MWA pay Britad for

services that were not performed. (PSR ¶¶15–16). He also colluded with MWA vendor Barker

Lemar, to submit false invoices to MWA from fictitious companies Lemar Programming

Company (LPC), and International Telemetry Technologies (ITT), for payment. (PSR ¶¶16–17).

The LPC and ITT entities were also submitting funds to Mr. Dworek’s Britad business checking

account, which suggests Mr. Dworek was receiving kickbacks for facilitating the payments to

LPC and ITT. (PSR ¶¶17, 29). Mr. Dworek engineered fraudulent payments by MWA from
                                           2
      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 3 of 11




May 15, 2012, through January 30, 2017, totaling $1,146,563 to the Britad entity, that were

deposited into the business checking account of Mr. Dworek and his wife. (PSR ¶29). The LPC

and ITT entities paid a total of $390,667 into the same account over that time span. Id.

       The fraud scheme came to light after a new director of the MWA began reviewing

MWA’s vendors and asking Mr. Dworek about payment for unprovided services or duplicative

services. (PSR ¶14). MWA contacted the State Auditor’s Office to further investigate the MWA,

which led to the discovery of the fraudulent payments related to Britad, LPC, and ITT. (PSR

¶17). The CEO of Barker Lemar was later interviewed by law enforcement in June of 2019, who

indicated that she learned of the fraud by Tracey Lemar and Mr. Dworek during an April 2018

meeting with the MWA director, and then confronted Lemar about it. (PSR ¶25). Tracey Lemar

resigned from Barker Lemar after the meeting, but would not disclose who owned the ITT entity,

or anything about it. (PSR ¶27). Further internal review by Barker Lemar and MWA showed

that the Britad entity and Barker Lemar were billing MWA for the same services, but Barker

Lemar had documentation for all the actual services it had provided. (PSR ¶28). Two months

after the meeting between Tracey Lemar and the CEO of Barker Lemar, Mr. Lemar committed

suicide. (PSR ¶16).

       Subsequently, in August of 2019, Mr. Dworek, who was no longer with MWA by that

point, was interviewed twice by law enforcement officials. (PSR ¶19). He initially said that

Britad was his wife’s company, that she and their daughters operated it, and that the family

would construct control boxes utilized by MWA. Id. But he soon admitted that Britad was his

company, that he never told MWA of his involvement with the company, that it had no expenses

or payroll, did not file taxes, and was receiving materials and supplies for free from ITT. (PSR

¶19). He further admitted that he was preparing the Britad billing invoices, mailing them to
                                               3
      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 4 of 11




MWA, approving the payouts at MWA, and then picking up the checks and depositing them into

his personal bank account. (PSR ¶20). He also acknowledged the payments from LPC and ITT,

and stated that he worked regularly with Barker Lemar employees Mike Barker, Tim Buelow,

and Tracey Lemar when he was with MWA, and stated that ITT was one of Tracey Lemar’s

companies. (PSR ¶¶21–22). During her own interview with law enforcement officials, Mr.

Dworek’s wife had little knowledge of Britad, and stated that Mr. Dworek and Tracey Lemar

started the company. (PSR ¶24).

       The indictment in this case was returned a few months after the interview of Mr. Dworek.

He appeared on the charges on December 20, 2019. He quickly indicated his intent to

acknowledge his guilt and accept responsibility for his offense, and the parties worked together

to get through the discovery process and work out a plea agreement in a timely fashion. The

nature of the case and the volume of discovery, combined with the upheaval caused by the

impact of the COVID-19 pandemic in early 2020, caused some delay in the process. But Mr.

Dworek never wavered from accepting responsibility for his offense, and continued to work with

the government toward a resolution, which culminated in the plea agreement that Mr. Dworek

signed on July 2, 2020, and with him formally entering the guilty plea via remote video

proceeding on July 10, 2020. The question before the Court is now what sentence is “sufficient,

but not greater than necessary” to impose on Mr. Dworek.

       Mr. Dworek is deeply ashamed about what he did. There is no dispute in this case that he

abused his position of trust at MWA to embezzle money to which he was not entitled. After

exhausting his savings by providing for his ailing parents until they passed, he was unable to

continue to provide a lifestyle for himself and his family to which they had become accustomed,

and rather than accept and adapt to that reality and tell his family what was happening, he took
                                                  4
      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 5 of 11




advantage of the structure of MWA’s payment system and his status to steal money to maintain

the same lifestyle by funneling funds into the Britad entity he created. (PSR ¶57). He also

assisted Tracey Lemar’s apparent theft of funds in the same manner, by signing off on invoices

for the LPC and ITT entities under Lemar’s control that claimed to be doing the same work as

the Barker Lemar company. Mr. Lemar’s death has made it difficult to fully ascertain his exact

role in the entirety of the scheme, as related to the ITT and LPC entities.

       While the scope of this offense is very serious, because it occurred over several years and

involved a substantial amount of money, Mr. Dworek has minimal criminal history. His only

prior conviction consists of a 2016 arrest for operating while intoxicated, for which he served

two days in jail, was fined, and successfully discharged probation. (PSR ¶47). Because this

offense was transpiring during the time he was on probation, he receives an additional two

criminal history points under the advisory guidelines, which elevates him to criminal history

category II. (PSR ¶¶49–50). During his probationary term, he completed a substance evaluation,

completed the weekend operating while intoxicated program, performed 50 hours of community

service, and paid the monetary obligations for the offense. (PSR ¶47). His term of pretrial

release has been largely uneventful over the past year, with his only violation being use of

marijuana days after his initial appearance. (PSR ¶9). The violation occurred in Colorado, which

is a marijuana-legal state, and Mr. Dworek admitted the use to his Colorado pretrial officer

during the intake interview there on January 7, 2020. He was placed on a random testing

schedule, and has had no further issues. 1 Id. Clearly, Mr. Dworek is someone who can work



1
  The presentence report notes that Mr. Dworek has failed to surrender his passport. (PSR ¶9).
But Mr. Dworek was honest and informed the Court and pretrial services that he did have a
passport, both during his initial appearance and at his change of plea hearing, while noting that
                                                 5
      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 6 of 11




with a probation officer or other supervisory authority, which bodes well for his ability to receive

correctional treatment in the most effective manner. See 18 U.S.C. § 3553(a)(2)(D).

       Furthermore, Mr. Dworek is now 55 years old. (PSR ¶55). He has struggled with alcohol

consumption to various degrees throughout his life, to the point he accrued the OWI referenced

above, and where his wife has been concerned about his drinking. (PSR ¶68). His father was an

alcoholic, and Mr. Dworek may have inherited some of his struggles with intoxicants from him.

(PSR ¶58). Mr. Dworek started drinking regularly in high school, also smoked marijuana until

college, and then used cocaine socially in his early twenties until his marriage. (PSR ¶¶68–70).

But while the other substances are not really part of his life anymore, his battle with alcohol use

has continued over the years. He has used alcohol to help himself sleep, and appears to have

periods where his social use becomes magnified to the point where it has become concerning to

his loved ones. (PSR ¶68). Mr. Dworek has suffered from depression and anxiety for years to

various degrees, for which he is prescribed alprazolam (Xanax) and escitalopram (Lexapro).

(PSR ¶66). The interplay between substance use and mental health disorders is widely known,

and it would not be surprising if Mr. Dworek’s past periods of problematic substance use

coincided with his worst mental health episodes. Indeed, his wife noted to the presentence report

drafter that she believes Mr. Dworek’s family “destroyed” him, by putting the responsibility for

their care onto him financially, and that his mental health deteriorated and he went into a period

of heavy drinking after his parents had both passed away, and that he never got any help to deal

with the situation. (PSR ¶57).




he does not know where the passport is located because of his relocations over the past few years
and the separation from his wife.
                                               6
      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 7 of 11




       Growing up, Mr. Dworek had a good childhood in Pennsylvania. (PSR ¶55). He was

raised in a suburb of Pittsburgh, his basic needs were always met, and he did not experience any

physical or sexual abuse. Id. His family was apparently wealthy until the divorce of his parents,

after which the financial burden for his parents’ care fell largely onto him as they aged. (PSR

¶57). His father’s alcoholism led to the dissolution of his parents’ marriage when Mr. Dworek

was a teenager, after which he experienced some emotional abuse related to their stress about the

separation and his father’s continuing alcohol problem. (PSR ¶55). Despite this additional stress

during his teen years, Mr. Dworek did well in school, and went on to earn a Bachelor of Science

degree in Aerospace Engineering from Penn State University. (PSR ¶¶74–75). A couple years of

completing his undergraduate studies, he married, and eventually had two daughters, both of

whom are now adults. (PSR ¶61).

       In 1996, the family relocated to Des Moines, after Mr. Dworek was hired by MWA as the

Director of Operations. (PSR ¶83). Mr. Dworek worked for MWA for over twenty years, and

was a respected employee, in a high position of responsibility. He continued to add to his skill

set while working for MWA by attending the University of Iowa from 2002 to 2004, again doing

well academically, and obtaining a Master of Business Administration degree. (PSR ¶76).

Working for MWA was his career, and he built a nice life that he has thrown away through his

commission of the offense in this case.

       Indeed, along with the sanction the Court will impose on Mr. Dworek for the commission

of this offense, his actions have devastated his public and personal life. He and his wife of over

thirty years have separated because of his conduct. (PSR ¶61). She reported to the author of the

presentence report that the offense in the case “destroyed” their marriage, and that she is unsure

if their relationship is repairable. (PSR ¶57). One of his daughters is also struggling with how to
                                                  7
       Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 8 of 11




deal with Mr. Dworek’s actions, and is not really speaking to him at this point. (PSR ¶61). He is

doing what he can to try to repair those relationships, but recognizes that his own actions have

created these circumstances.

       Perhaps as a coping mechanism, and to his credit, Mr. Dworek has always worked, and

found new work quickly after resigning from MWA when his offense behavior was discovered.

Prior to being indicted, he worked in South Carolina and Nashville throughout most of 2018 and

2019. (PSR ¶¶81–82). After the indictment caused his resignation from Waste Management in

Nashville, Tennessee, he again found work a few months after appearing on the charges in this

case. (PSR ¶¶79–81). He was first employed at Lowe’s for a month as a nighttime

merchandising associate, and since April 2020 has worked full time for Elite Line Services in

Oklahoma as a control systems lead, which has Amazon as a major client and is part of the

distribution chain. (PSR ¶78). He enjoys the work, is a valued employee, and is motivated to

pursue this new career path going forward. Id. While the consequences of his conviction in this

case limit and will inhibit his future employment opportunities, he is committed to rebuilding a

decent and stable life, where he can support himself while paying toward the restitution that must

be imposed as part of the sentence in this case, and his ability to find work despite his

circumstances indicates he will likely be able to provide toward restitution in the future. See 18

U.S.C. § 3553(A)(7).

       As noted above, Mr. Dworek has minimal criminal history, and the characteristics of

someone that will respond well to correctional and rehabilitative treatment. He recognizes the

seriousness of his offense, regrets and is deeply ashamed of his actions, and fully accepts

responsibility for his conduct. He does not pose any particular threat to the public that

necessitates him being incapacitated by a long term of incarceration, and the Court has a wide
                                                 8
       Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 9 of 11




variety of options available to it to utilize in crafting an appropriate sentence for him in this case

that reflects the seriousness of the offense, promotes respect for the law, and to provide a just

punishment. See 18 U.S.C. § 3553(a)(2)(A)–(C). He has adapted well to pretrial release over the

past year, and will doubtlessly comply with whatever is asked of him during supervised release,

while posing no problems for the Bureau of Prisons during any term of incarceration that the

Court elects to impose. He respectfully requests that the Court order mental health and substance

abuse evaluation and treatment as part of the sentence imposed in the case, because he believes

those are areas of need for him.

       Any sentence the Court imposes in this case will be sufficient to adequately deter Mr.

Dworek from future criminal conduct. See 18 U.S.C. § 3553(a)(2)(B). This is especially true

now, when the COVID-19 pandemic continues to rage unabated throughout the country. Given

that jails and prisons are essentially incubators for the virus, the efforts to slow the spread of the

contagion have come at the expense of correctional and rehabilitative programming within the

Bureau of Prisons, as the facilities have restricted inmate movement within the facilities, and

essentially resulted in the “warehousing” of most federal inmates. See Joseph A. Bick, Infection

Control in Jails and Prisons, Clinical Infectious Diseases 45(8): 1047-1055 (2007), (December

31, 2020, 11:00 AM), https://doi.org/10.1086/521910 (noting that of confinement in a prison

setting are optimal for the transmission of contagions). And, while Mr. Dworek is in relatively

good physical health, his high cholesterol and history of hypertension do increase his risk of

complications if he does contract the virus. (PSR ¶65); see also CDC Centers for Disease

Control and Prevention, COVID-19, (December 31, 2020, 11:15 AM), https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (stating

that, based on currently known information, adults of any age with hypertension or high blood
                                               9
      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 10 of 11




pressure “might be at an increased risk for severe illness from the virus that causes COVID-19).

Until the recently approved vaccines are acquired in sufficient dosages and a system of

dispensing them quickly to vast portions of the population is effectively implemented, the prison

setting will remain harsher than it already was prior to the pandemic, and the community

resources more circumscribed and limited during the supervised release term. See United States

v. Davidson, 2020 WL 4877255 at *22 (W.D. Pa. August 20, 2020) (noting that a prison

sentence becomes “significantly more laborious and difficult” if an inmate is subjected to

quarantine procedures or contracts the virus). The Court can take this reality into account when

assessing what the “sufficient, but not greater than necessary” sentence to impose on Mr.

Dworek is in this case.

       The advisory sentencing guidelines recommend a sentence of from 57 to 71 months of

imprisonment be imposed in this case. But the overarching question for the Court is what

sentence is “sufficient, but not greater than necessary” under 18 U.S.C. § 3553(a), of which the

advisory guidelines are but one factor. The individual history and characteristics of an individual

are not factors that are easily quantified, are largely not factored into the calculus of the advisory

guidelines for that reason, and is therefore left for consideration under 18 U.S.C. § 3553(a)(1)

when making the sentencing determination. And while the Court must also consider the need to

avoid unwarranted sentencing disparities among defendants with similar records who have been

found guilty of similar conduct under 18 U.S.C. § 3553(a)(6), that requirement is fulfilled by

considering the advisory sentencing range and then tailoring the sentence based on the other

factors unique to the case and individual being sentenced. See Gall v. United States, 552 U.S. 38,

54–56 (2007) (approving the district court’s analysis of why a below-guideline sentence for the

particular defendant under the circumstances of the case did not violate the requirement to avoid
                                               10
      Case 4:19-cr-00237-JAJ-CFB Document 42 Filed 01/04/21 Page 11 of 11




unwarranted sentencing disparities); see also Rita v. United States, 551 U.S. 338, 348 (2007)

(observing that the sentencing commission attempts to fulfill the 18 U.S.C. § 3553(a) objectives

at “wholesale,” while the sentencing judge does so at “retail.”). Mr. Dworek acknowledges the

seriousness of his offense and his moral and legal failings, is remorseful for what he has done

and accepts responsibility for his actions. See Koon v. United States, 518 U.S. 81, 113 (1996) (“It

has been uniform and constant in the federal judicial tradition for the sentencing judge to

consider every convicted person as an individual and every case as a unique study in the human

failings that sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.”).

He accepts the sentence the Court assesses under the section 3553(a) factors, and regardless of

what that is, he will work toward making amends as best as he can while he builds a new life and

moves forward in the future.

                                              Respectfully submitted,

                                               /s/ Joseph Herrold
                                              Joseph Herrold
                                              Assistant Federal Defender
                                              FEDERAL PUBLIC DEFENDER’S OFFICE
                                              400 Locust Street, Suite 340
                                              Des Moines, Iowa 50309-2353
                                              PHONE: (515) 309-9610
                                              FAX: (515) 309-9625
                                              E-MAIL: joe_herrold@fd.org
                                              ATTORNEY FOR THE DEFENDANT


                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2021, I electronically filed this document with the
Clerk of Court using the ECF system which will serve it on the appropriate parties.

                                              /s/ Morgan Conn, Paralegal



                                                11
